Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Liou on 3-11-2022.
The application has been amended as follows: 
Claim 1, lines 12-16 have been amended to --wherein the processing circuitry outputs another frequency-swept light during a time period from when frequency sweeping of the frequency-swept light being output is completed to when the next frequency sweeping becomes possible after it has reset to the original starting frequency, the another frequency-swept light output during the time period being frequency swept at a different frequency from the frequency-swept light being output.—
Claim 4, lines 17-21 have been amended to --the processing circuitry outputs another frequency-swept light during a time period from when frequency sweeping of the frequency-swept light being output is completed to when the next frequency sweeping becomes possible after it has reset to the original starting frequency, the 
Response to Arguments
Applicant’s arguments, filed 12-17-2021, with respect to the art rejection of the claims have been fully considered but were not entirely persuasive. However, in light of the examiner’s amendment to clarify the claims along the lines of the applicant’s arguments they are now persuasive.  The art rejection of the claims has been withdrawn. 
In regard to the 112 rejection the applicant’s amendments have overcome that rejection.
Reasons for Allowance
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to Claim 1 the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the processing circuitry outputs another frequency-swept light during a time period from when frequency sweeping of the frequency-swept light being output is completed to when the next frequency sweeping becomes possible after it has reset to the original starting frequency, the another frequency-swept light output during the time period being frequency swept at a different frequency from the frequency-swept light being output, in combination with the rest of the limitations of the claim. 
Claims 2 & 3 are allowable based upon their dependency.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
2014/0268050 Found during an updated search. The art shows the switching between two light sources to maintain duty upcycle during a prime range of the wavelength sweeps. Does not show the allowable subject matter. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323. The examiner can normally be reached 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Jonathon Cook
AU:2886
March 11, 2022 



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886